Citation Nr: 0615716	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-30 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence had been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from June 1967 to October 1970.  He died in July 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied reopening the appellant's 
claim seeking entitlement to service connection for the cause 
of the veteran's death.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The appellant contends that the veteran had lung cancer; 
however, treatment records reflect that the primary site of 
the veteran's cancer was his Thymus, and that it metastasized 
to his lungs.  On remand, the appellant should be notified 
that Thymus cancer is not on the list of diseases subject to 
presumptive service connection pursuant to 38 C.F.R. § 3.307, 
3.309 (2005), but that service connection for his cause of 
death might be considered on a direct basis.  She should be 
notified of the required elements to warrant service 
connection on a direct basis and what is needed to establish 
new and material evidence in order to reopen a claim.  Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).
 
During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an effective date, if service connection was 
granted on appeal.  

Accordingly, the case is REMANDED for the following action:

1. The VA must review the entire file and 
ensure for the issue on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2005) and 38 C.F.R. § 3.159 
(2005), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  VA must notify the 
appellant that the veteran's Thymus 
cancer could not be service-connected on 
a presumptive basis, since cancer of the 
Thymus is not one of the diseases 
warranting presumptive service 
connection.  In particular, VA must send 
the appellant a corrective notice, that: 
(1) explains the information or evidence 
needed to establish service connection on 
a direct basis for the cause of the 
veteran's death, including what is needed 
to establish an effective date, if 
service connection is granted, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); 
(2) informs her of what she needs to 
provide; (3) what information VA has or 
will provide; and (4) requests or tells 
the appellant to provide any evidence in 
her possession that pertains to her 
claim.  In addition, she should be 
informed of what evidence is needed to 
establish new and material evidence in 
order to reopen the claim, that is, a 
medical opinion linking the veteran's 
cancer of the Thymus to his military 
service.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2. After completion of the above, VA 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until she receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
